NO. 12-20-00170-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JANIS CRIST,                                              §   APPEAL FROM THE 190TH
APPELLANT

V.

ANEITA J. WEAVER, JDH                                     §   JUDICIAL DISTRICT COURT
ASSOCIATION MANAGEMENT CO,
LEVOISINAGE HOMEOWNERS
ASSN. INC AND JOHN H. HUGHES,
INDIVIDUALLY,
APPELLEES                                                 §   HARRIS COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Janis Crist, filed a motion to dismiss this appeal. No decision has been
delivered in this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00170-CV


                             JANIS CRIST,
                               Appellant
                                  V.
   ANEITA J. WEAVER, JDH ASSOCIATION MANAGEMENT CO, LEVOISINAGE
      HOMEOWNERS ASSN. INC AND JOHN H. HUGHES, INDIVIDUALLY,
                               Appellees


                                Appeal from the 190th District Court
                        of Harris County, Texas (Tr.Ct.No. 2019-13097A)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.